Citation Nr: 1802446	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service-connected disabilities that affect mobility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel

INTRODUCTION

The Veteran had qualifying service from July 1988 to September 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In April 2014 and June 2016, the Board remanded for further development.  Substantial compliance was achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1.  The Veteran experienced symptoms related to his sleep habits in service, for example that he snored and found himself drowsy during the day.

2.  The most probative evidence of record weighs against a finding that the Veteran's OSA is etiologically related to service.  Rather, it points to the Veteran's weight as the cause of his currently diagnosed OSA.


CONCLUSION OF LAW

The criteria for service connection for OSA have not been met.  See 38 U.S.C. 
§§ 1131, 1137, 1154(a), 5107 (2012); 38 C.F.R. §§ 3.303, 3.102, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran generally contends that his OSA is etiologically related to service, including to his service-connected disabilities that affect mobility (bilateral feet, low back, and bilateral knees).  See April 2014 Codesheet.  As such, the disability requires analysis under the direct and secondary theories of service connection.  Direct service connection requires evidence showing: (1) a current disability; (2) an in-service event or injury; and (3) an etiological relationship between the current disability and the in-service event or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection is warranted when a current disability was proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Based on the evidence below, service connection is not warranted under either theory.

The Veteran separated from service in September 1989 and was first diagnosed with OSA in June 2009, approximately 20 years later.  Service treatment records (STRs) are silent for OSA symptoms.  However, the Veteran has contended throughout his claim process various in-service symptoms.  See December 2010 Buddy Statement (snoring, fatigue, restless sleep); January 2013 Buddy Statement (snoring, coughing and gasping for air in sleep); March 2015 Buddy Statement (fatigue, excess daytime drowsiness, gasping and choking during sleep, restless sleep, problems with memory and mental function, loss of libido, inability to focus, depressed mood, weight gain, and a large neck); July 2016 VA examination report (snoring onset at Fort Irwin).  Despite the silent STRs, the Veteran and other laypersons are competent to report these symptoms, as they are lay-observable. The Board finds no reason to doubt the Veteran's credibility as to snoring or experiencing daytime drowsiness, as statements as to these symptoms have been consistent throughout the appeal.

While competent to attest to his symptoms, the Veteran has not been shown to possess the required medical background to competently render an etiological opinion on OSA, which the Board finds to be an inherently medical question in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, this claim turns on whether the competent evidence is at least in equipoise as to whether the OSA is etiologically related to service and/or service-connected disabilities.

Preliminarily, the Board notes that the February 2011 opinion was previously found inadequate because the examiner failed to opine regarding whether the OSA was aggravated by the service-connected disabilities; however, the proximal causation analysis was adequate by itself.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); April 2014 and June 2016 Board remands.  The February 2011 VA examiner opined that the OSA was not proximately caused by the service-connected disabilities and highlighted that: (1) musculoskeletal conditions of the lumbar spine and knees are not conventional etiologies for OSA; (2) none of the service-connected conditions restrict the bony thoracic cage so as to impose any restrictive impairment on lung volumes; and (3) the OSA was more likely than not related to the Veteran's morbid obesity and uncontrolled diabetes.   

The July 2016 VA examiner opined that the OSA is not etiologically related to service or the service-connected disabilities.  The examiner noted inconsistencies between the December 2010 and March 2015 Buddy Statements.  The examiner also noted that current medical literature from UpToDate identified obesity as the leading risk factor for OSA and highlighted that: (1) per UpToDate, a 10 percent increase in weight was associated with a sixfold increase in risk of OSA; (2) the Veteran gained 115 pounds between November 1988 and June 2009 (when the sleep study was performed), which increased his weight by 64 percent; (3) OSA is a mechanical problem caused by the physical collapse of the oropharyngeal airway during sleep due to the weight of excessive or enlarged oropharyngeal tissue; and (4) the OSA was more likely than not related to the increased body mass index (BMI).  The examiner emphasized that, while snoring and daytime sleepiness are common presenting complaints of OSA, both symptoms lack specificity for a diagnosis, which must be based on the combination of an increased frequency of obstructive apnea events during sleep (based on a sleep study) and daytime signs or symptoms of disturbed sleep; without a sleep study, those symptoms cannot be attributed to OSA.  Finally, the examiner found no medical evidence indicating that the service-connected disabilities can cause or aggravate OSA; rather, the examiner reiterated that the OSA was more likely than not related to the increased BMI.  
A November 2016 opinion by private physician J.V. indicated that the OSA was at least as likely as not related to service; the rationale was that the Veteran "likely had sleep apnea when he was in service due to the loud snoring and other symptoms."  The physician failed to specify what "other symptoms" led him to that conclusion and how these symptoms, without a concurrent sleep study, indicate OSA.  This opinion is too speculative in its vague language to warrant a grant of benefits.  The physician also indicated that the OSA was at least as likely as not proximately due to the service-connected disabilities and at least as likely as not preexisting service and aggravated by it; however, no rationale was provided for these conclusions, and the latter conclusion of a preexisting disability is not factually accurate.  Finally, the physician indicated that he could not determine a baseline level of severity of OSA because it was "hard to state a level of severity when [the Veteran] was in service, since that needs to be determined by sleep study."  

Although the representative has argued for a full grant of the benefits sought, based on the portion of the November 2016 opinion that states that the Veteran's "pre-existing condition was aggravated by military service", the Board gives this argument no weight, as there is simply no evidence of a pre-existing OSA to be aggravated.  With respect to the rest of the opinion, the Board finds that it is inadequate in its vague rationale for direct service connection and its total lack of any rationale for the remaining conclusions rendered.  Thus, the November 2016 opinion is of much lower probative value than the February 2011 and July 2016 opinions together, such that the Board finds that the preponderance of the competent evidence weighs against an etiological relationship.  Service connection on both a direct and secondary basis is denied.

ORDER

Entitlement to service connection for OSA is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


